MEMORANDUM **
Obed Omar Escobar-Vasquez, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“U”) decision denying his application for withholding of removal and relief under the Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings. Vitug v. Holder, 723 F.3d 1056, 1062 (9th Cir. 2013). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to consider Esco-bar-Vasquez’s contentions that his claims should have been analyzed under a child-specific definition of persecution, that victims of child abuse may constitute a particular social group, and his arguments as to his experiences of childhood abuse, because he failed to raise them before the agency. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).
The BIA did not err by affirming, without opinion, the IJ’s decision. See Falcon *918Carriche v. Ashcroft, 350 F.3d 845, 850-52 (9th Cir. 2003).
Substantial evidence supports the agency’s determination Escobar-Vasquez failed to establish a nexus between the past harm he experienced in Guatemala and a protected ground. See Pagayon v. Holder, 675 F.3d 1182, 1191 (9th Cir. 2011) (“A personal dispute is not, standing alone, tantamount to persecution based on” a protected ground). Escobar-Vasquez’s contention that he was entitled to a presumption of future persecution therefore fails. See El Himri v. Ashcroft, 378 F.3d 932, 936 (9th Cir. 2004) (concluding that a petitioner who did not establish past persecution was therefore not entitled to a presumption of future persecution). Escobar-Vasquez does not otherwise challenge the agency’s determination that he failed to establish a likelihood of future persecution. Thus, his withholding of removal claim fails.
Finally, substantial evidence supports the agency’s denial of Escobar-Vasquez’s CAT claim because he failed to establish it is more likely than not he would be tortured by or with the consent or acquiescence of the government if returned to Guatemala. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.